Title: To Benjamin Franklin from Jonas Green, 25 July 1747
From: Green, Jonas
To: Franklin, Benjamin


Dear Sir,
Annapolis, July 25. 1747.
You will receive by this Mail two Packets from Barbadoes, which came inclosed to me from Mr. Ja. Bingham. One of them incloses the W. India Monthly Packet, which Mr. Bingham wrote me word he sent open that I might have a sight of it. They came by Capt. Seager. Our Assembly added this Session 5 Pounds in each County to my Salary, but added to the Work likewise, which I am well content with; They give me now 260 Pounds our Currency a Year: And we are very busy in dispatching the Public Work. I wish I could get another Hand. The Assembly has hinder’d me from Time to go to the Courts to collect my Money, otherwise should have got you a Bill by this Time; But as soon as the Public Work is done, or sooner, I will get you a good Bill. I wish I could get another parcel of Paper from Philadelphia; a very favorable opportunity now offers; Mr. Daniel Rawlings is gone up the Bay in a Schooner, and brings down Goods from Philadelphia, and would bring some Paper for me. He went up yesterday. If you could send me such a parcel as before I’ll get you a large Bill of £40 or 45 Sterling, and send [it]. I likewise want some Varnish, (a Bottle by the post,) and 4 or 5 Pound of Lampblack per Rawlings. My Paper sinks fast; we now use 3 or 4 Reams a Week. I have about 450 or 460 good Customers for Seal’d Papers, and about 80 unseal’d. The Virginian’s Speech made a deal of Laughter here; and was well approved of by some in that Colony; how the Baronet himself lik’d it I have not heard. We have had a Severe Hot Spell of Weather; and I have been a little troubled with Fevers; but they are, I hope, gone from me. We are all well. I hope you are so too. Our hearty Respects to yourself and Mrs. Franklin, not forgetting Miss Sally. I rejoice to see that our brave Countrymen are to be rewarded for their Expence in taking Cape Breton. I am, Dear Sir, Your obliged Friend and humble Servant
Jonas Green
 Addressed: To  Mr. Benjamin Franklin  Post Master  at  Philadelphia
Endorsed: Jonas Green July 30. 47